IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

PAUL HOFFMAN,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3687

BJ'S WHOLESALE CLUB, INC.,
A FOREIGN PROFIT
CORPORATION,

      Respondent.

___________________________/

Opinion filed September 5, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Christopher W. Hewett, of Nooney & Roberts, Jacksonville, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      Petitioner seeks certiorari review of an order granting a protective order.

Petitioner has failed to demonstrate that the order results in irreparable harm that

cannot be adequately remedied on appeal following final judgment. Accordingly, the

petition is denied.

LEWIS, C. J., BENTON and RAY, JJ., CONCUR.